10-4727-ag
         Chen v. Holder
                                                                                       BIA
                                                                               A099 667 841
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15th day of February, two thousand twelve.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                JOSÉ A. CABRANES,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       JIN RONG CHEN,
14                Petitioner,
15
16                        v.                                    10-4727-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Theodore N. Cox, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Anthony P. Nicastro, Senior
27                                     Litigation Counsel; Drew C.
28                                     Brinkman, Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Petitioner Jin Rong Chen, a native and citizen of the

 6   People’s Republic of China, seeks review of a October 29,

 7   2010, decision of the BIA denying her motion to reopen her

 8   removal proceedings.     In re Jin Rong Chen, No. A099 667 841

 9   (B.I.A. Oct. 29, 2010).     We assume the parties’ familiarity

10   with the underlying facts and procedural history in this

11   case.

12       We review the BIA’s denial of a motion to reopen for

13   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

14   (2d Cir. 2006).    An alien seeking to reopen proceedings is

15   required to file a motion to reopen no later than 90 days

16   after the date on which the final administrative decision

17   was rendered.     See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.

18   § 1003.2(c)(2).    There is no dispute that Chen’s motion to

19   reopen, filed in April 2010, was untimely because the BIA

20   issued a final order of removal in March 2009.     See 8 U.S.C.

21   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).

22       Chen contends, however, that the Chinese government’s

23   recent crackdown on underground churches in Fujian Province

                                     2
 1   constitutes a material change in country conditions,

 2   excusing the untimeliness of her motion to reopen.       See

 3   8 U.S.C. § 1229a(c)(7)(C)(ii).       Moreover, Chen argues that

 4   the BIA abused its discretion by ignoring and

 5   misinterpreting evidence showing a systematic increase in

 6   the Chinese government’s repression of underground churches.

 7       The BIA’s determination that Chen failed to establish a

 8   material change in country conditions is supported by

 9   substantial evidence.   See Jian Hui Shao v. Mukasey, 546

10   F.3d 138, 171 (2d Cir. 2008).       In considering country

11   conditions in China, the BIA reasonably relied on the

12   evidence submitted in support of Chen’s motion to reopen to

13   conclude that “during the years leading up to [her merits]

14   hearing, there was significant religious repression in

15   China.”   See 8 C.F.R. § 1003.2(c)(3)(ii); In re S-Y-G-, 24

16   I. & N. Dec. 247, 253 (B.I.A. 2007) (“In determining whether

17   evidence accompanying a motion to reopen demonstrates a

18   material change in country conditions that would justify

19   reopening, [the BIA] compares the evidence of country

20   conditions submitted with the motion to those that existed

21   at the time of the merits hearing below.”).       For example, as

22   noted by the BIA, Chen’s evidence reflected that, at the


                                     3
 1   time of her underlying proceedings, the Chinese government:

 2   sent priests to labor camps for reeducation; increased its

 3   crackdown on Christians, who were, at times, jailed,

 4   tortured, and beaten to death; and cracked down on

 5   underground churches and targeted church leaders with

 6   criminal accusations.

 7       Notwithstanding Chen’s argument to the contrary, the

 8   BIA did not misinterpret her country conditions evidence.

 9   See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007)

10   (finding that as long as an inference “is tethered to the

11   evidentiary record, we will accord deference to the

12   finding”).   In finding no change in country conditions, the

13   BIA determined that “[w]hile [Chen’s] evidence indicates

14   that the number of incidents reported involving Christians

15   may have increased after her hearing, the evidence further

16   shows that unregistered religious groups and their

17   activities have also increased.”   Although Chen takes issue

18   with the BIA’s inference that any increase in religious

19   repression in China is a function of an increase in

20   religious activities rather than any change in the Chinese

21   government’s level of enforcement, it is not our role to

22   determine which possible inference is the most plausible.


                                   4
 1   See Siewe, 480 F.3d at 160 (“support for a contrary

 2   inference – even one more plausible or more natural – does

 3   not suggest error”).

 4       Similarly, Chen’s argument that the BIA ignored

 5   evidence demonstrating a material change in country

 6   conditions in China is also without merit.     While Chen

 7   argues that the BIA failed to consider her China Aid Report

 8   and an internet article purportedly showing a systematic

 9   increase in the Chinese government’s repression of

10   underground churches, the agency is presumed to have “taken

11   into account all of the evidence before [it], unless the

12   record compellingly suggests otherwise,” Xiao Ji Chen v.

13   U.S. Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d Cir.

14   2006), and is not required to “expressly parse or refute on

15   the record each individual argument or piece of evidence

16   offered by the petitioner,” Jian Hui Shao, 546 F.3d at 169

17   (quotation omitted).   Here, the record does not suggest that

18   the BIA failed to consider Chen’s evidence, as the China Aid

19   Report does not include any statistics for Chen’s home

20   province of Fujian and was explicitly cited by the BIA in

21   its decision, and the task of resolving conflicts in the

22   record evidence, lies “largely within the discretion of the

23   agency,” see Jian Hui Shao, 546 F.3d at 171.     As a result,
                                   5
 1   the BIA’s country conditions’ determination is supported by

 2   substantial evidence, and the denial of Chen’s motion to

 3   reopen was not an abuse of discretion.    See 8 U.S.C.

 4   § 1229a(c)(7)(C)(ii); Ali, 448 F.3d at 517.

 5       Because the BIA did not reach the issue of Chen’s prima

 6   facie eligibility for relief, we decline to consider Chen’s

 7   arguments concerning the adequacy of her prima facie

 8   showing.

 9       For the foregoing reasons, the petition for review is

10   DENIED.    As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot. Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk
19
20




                                    6